DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim refers to a “reference element” and a “movement element,” wherein there are “Hall sensors arranged on the reference element,” however, the claim further states that the Hall sensors are arranged “to move along a trajectory during movement of the movement element relative to the reference element.” While it is understood by Examiner that the reference element can be construed as moving with respect to the movement element since the movement is relative, given that there is an element which is called the “movement element,” for the sake of clarity the claims should be amended to have a consistent frame of reference. Preferably one in which the “reference element” is stationary and the “movement element” is in motion. 
Additionally, the phrase “during a movement of the movement element” is formulated as if the claim were a method claim. While this does not rise to the level of indefiniteness, since the claim is clearly an apparatus claim, the wording should be altered so that there is no ambiguity as to the claim’s intent.
For example, the claim could be amended to recite that “the Hall sensors are arranged on the reference element and configured to change position with respect to the movement element along a trajectory when the movement element moves relative to the reference element.” This would avoid the confusion of what is considered the moving portion, and that there are no recited method steps in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “partial permanent magnet” is unclear. The phrase is not a common term or art, and Applicant does not give any special definition which would give the ordinary workman in the art the ability to determine what magnets would and would not reasonably be construed as “partial permanent magnets.” The claims are therefore indefinite. For the purposes of this examination, and to the best of Examiner’s ability, Examiner will construe the phrase “partial permanent magnet” to mean “a magnetic component of the permanent magnet.”
Claim 4 recites the limitation "the magnetic flux forming part.” The magnetic flux forming part is first introduced in claim 3, but claim 4 is dependent on claim 1, therefore there is insufficient antecedent basis for this limitation in the claim. For the purposes of this office action, the claim will be interpreted as dependent on claim 3.
Claim 6 recites that “a distance of the Hall sensors from the permanent magnet is at most half of the permanent magnet length,” however the distance between the permanent magnet and the Hall sensors is variable, as they move with relationship with each other. It is therefore unclear at what point 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (Pub. No. US 2016/0041005 A1; hereafter Shimizu) in view of Okuda (Pub. No. US 2019/0262144 A1; hereafter Okuda).
Regarding claims 1, 5-9, and 10-15, Shimizu discloses a device and method for determining a position of the device comprising: a reference element (see Shimizu Fig. 1, item 2), a movement element (see Shimizu Fig. 1, item 14), a position sensor for determining a position of the movement element relative to the reference element, the positive sensor comprising at least one permanent magnet (see Shimizu Fig. 1, items 11 and 12), at least three Hall sensors (see Shimizu Fig. 1, items 5 and 6), wherein the Hall sensors are arranged on the reference element to move along a trajectory during a movement of the movement element relative to the reference element, wherein the at least one permanent magnet is fixed to the movement element (Shimizu discloses that which element is construed as the “moving” element and which the “fixed” element is freely selectable, see Shimizu paragraph [0039] “a magnetic position sensor 2 such as the hall element array 4 is mounted on a mobile object, and a magnetic mark serving as a detection target, such as the pair of magnets 10, is fixed to the ground… it is also possible that the magnetic position sensor 2 is fixed to the ground and the magnetic mark is mounted on a mobile object.”), wherein the Hall sensors and the permanent magnet are arranged in such a way that a movement of the movement element relative to the reference element and a resulting movement of the Hall sensors along the trajectory effects a linear change in Hall voltage for at least one Hall sensor (see Shimizu paragraph [0051] “the magnetic flux density changes substantially linearly within a range of about ±30° of the phases on both sides of the zero crossing point. Then, hall elements in the range in which the magnetic flux density changes linearly”); wherein the at least one permanent magnet comprises: a first magnet arm, which extends in a magnet arm direction, a second magnet arm that is arranged at a distance from the first magnet arm and extends along the magnet arm direction, the first magnet arm has a first free end with a first polarity, the second magnet arm has a second free end with a second polarity opposite to the first polarity, the free ends are arranged along the trajectory (see Shimizu Fig. 1, items 11 and 12); wherein the permanent magnet has a permanent magnet length along the trajectory that is at least twice as great, as a Hall sensor distance between two wherein a distance of the Hall sensors from the 7Application No. 17/053,738Atty. Docket No. 76156.0624 permanent magnet is at most half of the permanent magnet length (see Shimizu Fig. 6 and paragraph [0053] “the distance between the magnetic pole and the hall element array is 5 mm” while Fig. 6 shows that the permanent magnet length is ~45mm based on the scale in Fig. 6); further comprising an electric evaluation unit that is designed to automatically carry out a method featuring the steps: detecting a first Hall voltage of a first Hall sensor and a second Hall voltage of a second Hall sensor that is adjacent to the first Hall sensor (see Shimizu Fig. 4, step S4), determining a position of the movement element relative to the reference element from a Hall voltage difference between the first Hall voltage and the second Hall voltage and from the second Hall voltage (see Shimizu Fig. 4, step S5, while slightly rearranged, the equations are mathematically equivalent. Since Applicant’s second value is negative, subtracting a negative number in Applicant’s equation is equivalent to adding the absolute value of a negative number as in Shimizu step S5.); further comprising an electric evaluation unit that is designed to automatically carry out a method featuring the steps: detecting the Hall voltages of at least three Hall sensors, detecting the Hall sensors for which the Hall voltages assume the smallest values in terms of magnitude, determining the position of the movement element relative to the reference element from the positions of these Hall sensors and a Hall voltage difference of these Hall voltages and the Hall voltage (see Shimizu Fig. 4, step 3, which reads a plurality of K-th detectors, and then finds the n and s sensors which have the smallest values (i.e. are nearest the zero-crossing point)); wherein the electric evaluation unit is designed to automatically execute a method containing the steps: detecting the Hall sensor whose first Hall voltage indicates that the Hall sensor is situated in a homogeneous magnetic field, determining a second Hall voltage of the Hall sensor that 8Application No. 17/053,738Atty. Docket No. 76156.0624is adjacent to this Hall sensor and has a smaller Hall voltage in terms of magnitude than wherein the evaluation unit is designed to switch off Hall sensors whose measurement results are not taken into account when calculating the position of the movement element (Shimizu discloses using a subset of the sensors for a quick scan (e.g. every 4th Hall sensor) and only utilizing the interstitial Hall sensors when a zero-crossing is detected for fine position evaluation. While Shimizu does not discuss what state the Hall sensors which are not the k-th sensors are in, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to maintain them in an off state until they are activated for fine position sensing in order to save energy, since the vast majority of the time the Hall sensors in-between the scanning sensors are not in use.); for each Hall sensor, detecting an offset voltage of the Hall voltage, which is caused by the existence of an angle between an actual position of the Hall sensor and a nominal position, correcting the Hall voltage by the offset voltage (see Shimizu Fig. 4, step S1).
Shimizu does not specifically disclose that the device is an orthopaedic aid, or that the movement element is movably fixed to the reference element wherein: the reference element is a cylinder; the movement element is a piston that is inside the cylinder; the position sensor is a piston position sensor for measuring a position of the cylinder in the piston; the permanent magnet is arranged on the piston, the Hall sensors are arranged on the cylinder; wherein: the reference element is a first limb, the movement element is a second limb, the position sensor is a limb angle sensor for measuring an angular position of the first limb relative to the second limb.   
Okuda discloses that it was well known to use Hall position sensors in an orthopaedic aid, wherein the movement element is movably fixed to the reference element (see Okuda Fig. 14, items 262 and 264); wherein: the reference element is a cylinder; the movement element is a piston that is inside the cylinder; the position sensor is a piston position sensor for measuring a position of the cylinder in wherein: the reference element is a first limb, the movement element is a second limb, the position sensor is a limb angle sensor for measuring an angular position of the first limb relative to the second limb (see Okuda Fig. 14, items 16 and 206 and paragraph [0065] “Due to the movement of the abutting member 203, the distance between the magnet 262 attached to the abutting member 203 and the position detector 264 attached to the case 206 changes... The angle detector 42 (see FIG. 4) of the control device 14 obtains the bending angle from the detection value of the position detector 64.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Shimizu in an orthopedic setting like that shown in Okuda in order to enable fast and accurate position sensing of the orthopedic device.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda as applied to claim 2 above, and further in view of Nomura (Pub. No. US 2016/0245669 A1; hereafter Nomura).
 Regarding claim 3, Shimizu in view of Okuda discloses the orthopaedic aid according to claim 2, wherein the permanent magnet comprises: a magnetic flux forming part, that features a soft magnet element made of a magnetically soft material (see Shimizu Fig. 1, item 14), a first partial permanent magnet which: forms the first magnet arm, rests with its first contact end, which lies opposite the first free end, on the soft magnet element (see Shimizu Fig. 1, item 11), 6Application No. 17/053,738Atty. Docket No. 76156.0624a second partial permanent magnet which: forms the second magnet arm, rests with its second contact end, which lies opposite the second free end, on the soft magnet element (see Shimizu Fig. 1, item 12), but does not disclose a third partial permanent magnet which: is arranged between the first partial permanent magnet and the second partial permanent magnet, extends transversely to the first magnet arm and the second magnet arm,  
  Nomura discloses a permanent magnet configuration for a position detecting device which includes a third partial permanent magnet which: is arranged between the first partial permanent magnet and the second partial permanent magnet, extends transversely to the first magnet arm and the second magnet arm, has a magnetic third permanent magnet orientation, which extends transversely to a first permanent magnet orientation of the first partial permanent magnet and extends transversely to a second permanent magnet orientation of the second partial permanent magnet (see Nomura Fig. 3, item 28b, which , in combination with the magnetic yoke of Shimizu would be transverse to the magnetic arms).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a third magnet like that in Nomura in order to improve the linearity of the sensed magnetic flux (see Nomura Figs. 6 and 7).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda and Nomura as applied to claim 3 above, and further in view of Ogura et al. (U.S. Patent No. 6,356,177 B1; hereafter Ogura).
Regarding claim 4, Shimizu as modified discloses the orthopaedic aid according to claim 3, but does not disclose that the magnetic flux forming part comprises a non-ferromagnetic part, which is arranged in at least one of the magnetic flux line curve between the first partial permanent magnet and the third partial permanent magnet, and in the magnetic flux line curve between the second partial permanent magnet and the third partial permanent magnet.

Ogura discloses a magnetic flux forming part comprises a non-ferromagnetic part, which is arranged in at least one of the magnetic flux line curve between the first partial permanent magnet and the third partial permanent magnet, and in the magnetic flux line curve between the second partial permanent magnet and the third partial permanent magnet (see Ogura Fig. 8, item 12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a non-ferromagnetic spacer like that taught by Ogura in order to mount the magnets in the orientation disclosed by Nomura without affecting the desired magnetic field.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Okuda as applied to claim 13 above, and further in view of Kitanaka et al. (Pub. No. US 2005/0275399 A1; hereafter Kitanaka).
Regarding claim 16, Shimizu in view of Okuda discloses the method according to claim 13, but does not disclose the steps: for each Hall sensor, detecting a sensitivity that describes the dependency of the Hall voltage on the magnetic field, correcting the position by the influence of the sensitivity.
Kitanaka discloses detecting and correcting an output gain (i.e. sensitivity) of a Hall sensor in order to properly calibrate the Hall sensor output (see Kitanaka Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to detect the sensitivity of each Hall sensor and correct the gain accordingly in order to properly calibrate the position detection device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/22/2022